AMASSE CAPITAL LLC (As filed with the Securities and Exchange Commission on January 11, 2006) Securities Act File No. 333- Investment Company Act File No. 811-21813 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 Registration Statement Under The Securities Act of 1933 Pre-Effective Amendment No. Post-Effective Amendment No. and/or Registration Statement Under The Investment Company Act of 1940 Amendment No. (check appropriate box or boxes) AMASSE CAPITAL LLC (Exact Name of Registrant as Specified in Charter) 1066 Oilipuu Place Honolulu, Hawaii 96825 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (808) 395-7033 With copies to: Jeffrey N. Greenhut Patricia Roszkowski Amasse Capital LLC 45 Rockefeller Plaza Suite 2000 New York, New York 10111 Approximate Date of Proposed Public Offering: From time to time after the effective date of the Registration Statement.
